


Exhibit 10.1
AMENDED AND RESTATED
COLUMBIA PIPELINE GROUP, INC.
SYSTEM MONEY POOL AGREEMENT


This AMENDED AND RESTATED SYSTEM MONEY POOL AGREEMENT (this “Agreement”) is
dated as of July 1, 2015 and is entered into by and among COLUMBIA PIPELINE
GROUP, INC., a Delaware corporation (“CPG”) and COLUMBIA PIPELINE GROUP SERVICES
COMPANY, a Delaware corporation, as administrative agent (the “Administrative
Agent”), and the direct and indirect subsidiaries of CPG listed on Attachment A
to this Agreement (each an “Eligible Participant” and, together with CPG, and
the Administrative Agent, the “Parties”).
RECITALS
On November 1, 2014, CPG, NiSource Finance Corp, an Indiana corporation
(“NiSource Finance”) and NiSource Services Company, a Delaware corporation
(“NiSource Services”) entered into that certain System Money Pool Agreement (the
“Original System Money Pool Agreement”).
On July 1, 2015, NiSource Inc., a Delaware corporation (“NiSource”) completed
the spin-off of its ownership interest in CPG to holders of NiSource common
stock via a special stock dividend in the form of CPG common stock (the
“Separation”). Pursuant to the Separation, this Agreement amends and restates
the Original System Money Pool Agreement to, among other things, (i) remove
NiSource Finance and NiSource Services, each of which is a wholly owned
subsidiary of NiSource and (ii) add the Administrative Agent, which is a wholly
owned subsidiary of CPG.
The Eligible Participants from time to time have need to borrow funds on a
short-term basis. The Parties desire to establish a pool of funds (the “System
Money Pool”), to be administered by the Administrative Agent, to coordinate such
investments and borrowings in order to provide for certain of the short-term
cash and working capital requirements of the Eligible Participants.
NOW THEREFORE, in consideration of the premises and the mutual promises set
forth in this Agreement, the Parties agree as follows:
ARTICLE I
INVESTMENTS AND BORROWINGS
Section 1.1.    Original System Money Pool Agreement.     Each of NiSource
Finance, NiSource Services and the Parties is released from all rights and
obligations under the Original System Money Pool Agreement except for any
settlement obligations with respect to any account balances outstanding as of
June 30, 2015, which account balances shall be settled between NiSource Finance,
NiSource Services and the Parties as soon as practicable but in no event later
than July 31, 2015.
Section 1.2.    Investments in System Money Pool. Each Party will determine each
day, on the basis of relevant factors determined in such Party’s sole
discretion, the amount of funds it has available to invest in the System Money
Pool, and will invest such funds in the System Money Pool. The amount of each
Party’s investments in the System Money Pool shall be evidenced by the records
of the Administrative Agent, which shall be conclusive and binding upon all
Parties. Each Party may withdraw any of its invested funds from the System Money
Pool at any time upon notice to the Administrative Agent.
Section 1.3.    Rights to Borrow. All short-term borrowing needs of the Eligible
Participants may be met by funds in the System Money Pool to the extent such
funds are available. Each Eligible Participant shall have the right to make
short-term borrowings from the System Money Pool (each a “loan” or a
“borrowing”) from time to time, subject to the availability of funds, the
limitations and conditions set forth in this Agreement and it being understood
that the minimum aggregate outstanding amount of borrowings from the System
Money Pool reserved for CPG OpCo LP and its subsidiaries (which are at the time
Eligible Participants) will be $750 million (the “sublimit”). Each Eligible
Participant may request loans from the System Money Pool from time to time
during the period from the date of this Agreement until this Agreement is
terminated by written agreement of the Parties; provided, that the aggregate
amount of all loans requested by any Eligible Participant under this Agreement
shall not exceed the applicable borrowing limits set forth in the preceding
sentence or in applicable regulatory orders, resolutions of such Eligible
Participant’s shareholders and Board of Directors (or their equivalents), such
Eligible Participant’s governing organizational documents, and agreements
binding upon such Eligible Participant.
Section 1.4.    Source of Funds.
(a)    Funds will be available through the System Money Pool from the following
sources to be loaned to the Eligible Participants from time to time: (i) surplus
funds in the treasuries of the Parties, and (ii) proceeds received by CPG from
the sale




--------------------------------------------------------------------------------




of commercial paper, borrowings from banks and other lenders, and other
financing arrangements (“External Funds”), in each case to the extent permitted
by applicable laws and regulatory orders. CPG agrees to advance External Funds
to the System Money Pool on a revolving basis if, as and when required to meet
the short-term borrowing needs of the Eligible Participants, subject to the
sublimit in Section 1.2, and at the discretion of CPG to the extent that the
requested borrowings are in excess of the sublimit in Section 1.2. Funds will be
made available from such sources in such order as the Administrative Agent may
determine will result in a lower cost of borrowing to Eligible Participants
borrowing from the System Money Pool, consistent with the individual borrowing
needs and financial standing of the Parties investing funds in the System Money
Pool.
(b)    Borrowing Parties will be deemed to borrow funds in the System Money Pool
pro rata from each investing Party in the proportion that the total amount
invested by such investing Party bears to the total amount then invested in the
System Money Pool. On any day when more than one source of funds invested in the
System Money Pool (e.g., surplus treasury funds of CPG and other Parties and
External Funds), with different rates of interest, is used to make loans through
the System Money Pool, each borrowing Party will be deemed to borrow pro rata
from each source of funds in the same proportion that the amount of funds
invested by that source bears to the total amount of funds invested in the
System Money Pool.
Section 1.5.    Interest.
(a)    Borrowings from the System Money Pool shall accrue interest on their
unpaid principal amount from the respective dates of such borrowings until such
principal amount shall be paid in full. Investments of funds in the System Money
Pool shall accrue interest on the unpaid principal amount of such investments
from the respective dates of such investments until such principal amount shall
be repaid in full. Interest shall be payable monthly in arrears and upon payment
(including prepayment) in full of the unpaid principal amount of the loan or
investment, as applicable.
(b)    The interest rate for all borrowings from and investments in the System
Money Pool shall be an interest rate (the “Composite Rate”), determined monthly,
equal to the weighted average daily interest rate on (i) short-term external
borrowings by CPG plus (ii) earnings on external investments by CPG.
Section 1.6.    Repayment. Each Eligible Participant receiving a loan under this
Agreement shall repay the principal amount of such loan, together with all
interest accrued on such loan, on demand and in any event within one year of the
date on which such loan was made. All loans made through the System Money Pool
may be prepaid by the borrower without premium or penalty and without prior
notice.
Section 1.7.    Form of Loans to Parties. Loans to the Eligible Participants
through the System Money Pool will be made pursuant to open-account advances;
provided, that each Party investing funds in the System Money Pool shall at all
times be entitled to receive upon demand one or more promissory notes evidencing
any and all investments by such Party. Any such note shall: (a) be substantially
in the form attached as Attachment B to this agreement, (b) be dated as of the
date of the initial borrowing, and (c) mature on demand or on a date agreed by
the Parties to the transaction, but in any event within one year after the date
of the applicable borrowing.
ARTICLE II
OPERATION OF SYSTEM MONEY POOL
Section 2.1.    The Administrative Agent. Columbia Pipeline Group Services
Company is appointed to be the Administrative Agent for the System Money Pool
with the duties prescribed in this Agreement. The Administrative Agent shall
perform its duties under the authority of the appropriate officers of the
Parties.
Section 2.2.    Duties of the Administrative Agent. The Administrative Agent
shall be responsible for the determination of all applicable interest rates and
charges to be applied to advances outstanding at any time under this Agreement,
shall maintain records of all advances, interest charges and accruals, and
interest and principal payments for purposes of this Agreement, and shall
prepare periodic reports as to such matters for the Parties. Separate records
shall be kept by the Administrative Agent for the System Money Pool established
by this Agreement and any other money pool administered by it.
Section 2.3.    Investment of Surplus Funds in the System Money Pool. Funds
invested in the System Money Pool that are not required to fund System Money
Pool loans (with the exception of funds required to satisfy the System Money
Pool’s liquidity requirements) will ordinarily be invested in one or more
short-term investments in accordance with the CPG Short-Term Investment Policy.
Section 2.4.    Allocation of Interest Income and Investment Earnings. The
interest income and other investment earnings earned by the System Money Pool
from loans to Eligible Participants and investment of surplus funds will be
allocated by the Administrative Agent among the investing Parties in accordance
with the proportion each investing Party’s investment of funds in the System
Money Pool bears to the total amount of funds invested in the System Money Pool
and the cost of any External




--------------------------------------------------------------------------------




Funds provided to the System Money Pool by CPG. Interest income and other
investment earnings will be computed on a daily basis and settled once per
month.
Section 2.5.    Event of Default. If any Party shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors, or if any proceeding shall be instituted by or against any Party
seeking to adjudicate it a bankrupt or insolvent, then the other Parties may
declare the unpaid principal amount of any loans to such Party, and all interest
on such loans, to be due and payable and all such amounts shall become due and
payable immediately.
Section 2.6.    Determinations by Administrative Agent are Conclusive. The
Administrative Agent is required or authorized by this Agreement to make various
determinations, allocations and administrative decisions. When made by the
Administrative Agent, all of such determinations, allocations and administrative
decisions shall be conclusive and binding upon each of the Parties.
ARTICLE III
MISCELLANEOUS
Section 3.1.    Amendments. No amendment to this Agreement shall be adopted
except in a writing executed by the Parties; provided that CPG may amend
Attachment A from time to time, in its sole discretion.
Section 3.2.    Successors and Assigns. No Party may assign any of its rights or
obligations under this Agreement, except with the prior written consent of all
of the Parties.
Section 3.3.    Legal Responsibility. Parties shall not be liable for the
obligations of any other Party under this Agreement. The rights, obligations and
liabilities of the Parties under this Agreement are several in accordance with
their respective obligations, and not joint. This Agreement shall be binding
upon, and shall insure to the benefit of, the Parties and their respective
permitted successors and assigns.
Section 3.4.    Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.
[Signature Page Follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned companies have duly caused this document to
be signed on their behalf on the date first written above by the undersigned
thereunto duly authorized.
COLUMBIA PIPELINE GROUP, INC.
By:
/s/ Dean G. Bruno
 
 
 
Name:
Dean G. Bruno
 
 
 
Title:
Vice President and Treasurer
 
 

COLUMBIA PIPELINE GROUP SERVICES COMPANY, as administrative agent
By:
/s/ Dean G. Bruno
 
 
 
Name:
Dean G. Bruno
 
 
 
Title:
Vice President and Treasurer
 
 

CNS MICROWAVE, LLC
By:
/s/ Dean G. Bruno
 
 
 
Name:
Dean G. Bruno
 
 
 
Title:
Vice President and Treasurer
 
 

COLUMBIA ENERGY GROUP
By:
/s/ Dean G. Bruno
 
 
 
Name:
Dean G. Bruno
 
 
 
Title:
Vice President and Treasurer
 
 

COLUMBIA ENERGY HOLDINGS CORPORATION
By:
/s/ Dean G. Bruno
 
 
 
Name:
Dean G. Bruno
 
 
 
Title:
Vice President and Treasurer
 
 

COLUMBIA GAS TRANSMISSION, LLC
By:
/s/ Dean G. Bruno
 
 
 
Name:
Dean G. Bruno
 
 
 
Title:
Vice President and Treasurer
 
 

COLUMBIA GULF TRANSMISSION COMPANY
By:
/s/ Dean G. Bruno
 
 
 
Name:
Dean G. Bruno
 
 
 
Title:
Vice President and Treasurer
 
 





--------------------------------------------------------------------------------




COLUMBIA HARDY CORPORATION
By:
/s/ Dean G. Bruno
 
 
 
Name:
Dean G. Bruno
 
 
 
Title:
Vice President and Treasurer
 
 

COLUMBIA HARDY HOLDINGS, LLC
By:
/s/ Dean G. Bruno
 
 
 
Name:
Dean G. Bruno
 
 
 
Title:
Vice President and Treasurer
 
 

CPG OPCO LP
By:    CPG OPCO GP LLC, General Partner
By:
/s/ Dean G. Bruno
 
 
 
Name:
Dean G. Bruno
 
 
 
Title:
Vice President and Treasurer
 
 

CROSSROADS PIPELINE COMPANY
By:
/s/ Dean G. Bruno
 
 
 
Name:
Dean G. Bruno
 
 
 
Title:
Vice President and Treasurer
 
 

CEVCO PRODUCTION HOLDINGS I, LLC
By:
/s/ Dean G. Bruno
 
 
 
Name:
Dean G. Bruno
 
 
 
Title:
Vice President and Treasurer
 
 

COLUMBIA ENERGY VENTURES, LLC
By:
/s/ Dean G. Bruno
 
 
 
Name:
Dean G. Bruno
 
 
 
Title:
Vice President and Treasurer
 
 

COLUMBIA MIDSTREAM & MINERALS GROUP, LLC
By:
/s/ Dean G. Bruno
 
 
 
Name:
Dean G. Bruno
 
 
 
Title:
Vice President and Treasurer
 
 

COLUMBIA MIDSTREAM SERVICES, LLC
By:
/s/ Dean G. Bruno
 
 
 
Name:
Dean G. Bruno
 
 
 
Title:
Vice President and Treasurer
 
 





--------------------------------------------------------------------------------






COLUMBIA PENNANT, LLC
By:
/s/ Dean G. Bruno
 
 
 
Name:
Dean G. Bruno
 
 
 
Title:
Vice President and Treasurer
 
 

COLUMBIA REMAINDER CORPORATION
By:
/s/ Dean G. Bruno
 
 
 
Name:
Dean G. Bruno
 
 
 
Title:
Vice President and Treasurer
 
 

COLUMBIA GIBRALTAR GATHERING, LLC
By:
/s/ Dean G. Bruno
 
 
 
Name:
Dean G. Bruno
 
 
 
Title:
Vice President and Treasurer
 
 



    




--------------------------------------------------------------------------------




Agreed and Acknowledged by the undersigned companies pursuant to Section 1.1 of
this Agreement.


NISOURCE FINANCE CORP.
By:
/s/ Donald E. Brown
 
 
 
Name:
Donald E. Brown
 
 
 
Title:
Executive Vice President, Chief Financial Officer and Treasurer
 

NISOURCE CORPORATE SERVICES COMPANY
By:
/s/ Donald E. Brown
 
 
 
Name:
Donald E. Brown
 
 
 
Title:
Executive Vice President, Chief Financial Officer and Treasurer
 









--------------------------------------------------------------------------------




ATTACHMENT A
(to System Money Pool Agreement)
Eligible Participants in the System Money Pool


CNS Microwave, LLC
Columbia Energy Group
Columbia Energy Holdings Corporation
Columbia Gas Transmission, LLC
Columbia Gulf Transmission Company
Columbia Hardy Corporation
Columbia Hardy Holdings, LLC
Columbia Pipeline Group, Inc.
Columbia Pipeline Group Services Company
CPG OpCo LP
Crossroads Pipeline Company
CEVCO Production Holdings I, LLC
Columbia Energy Ventures, LLC
Columbia Midstream & Minerals Group, LLC
Columbia Midstream Services, LLC
Columbia Pennant, LLC
Columbia Remainder Corporation
Columbia Gibraltar Gathering, LLC






--------------------------------------------------------------------------------




ATTACHMENT B
(to System Money Pool Agreement)
FORM OF SYSTEM MONEY POOL NOTE
July 1, 2015
$ (See attached schedule for principal amount outstanding at any time.)
FOR VALUE RECEIVED, the undersigned, _______________, a Delaware corporation
(the “Company”), unconditionally promises to pay to the order of Columbia
Pipeline Group Services Company, as administrative agent (the “Lender”), on
demand, or on a date agreed to by the Company and the Lender (but in any case
less than one year from the date of the applicable borrowing), at the offices of
Columbia Pipeline Group Services Company, in lawful money of the United States
of America and in immediately available funds, the aggregate unpaid principal
amount of all loans (that are posted on the schedule annexed to this Note and
made a part of this Note) made by the Lender to the Company through the Columbia
Pipeline Group, Inc. System Money Pool (the “System Money Pool”) pursuant to any
applicable regulatory order.
The Company further agrees to pay in like money at such office accrued interest
on the unpaid principal amount of this Note from time to time from the date of
the applicable borrowing at an interest rate determined monthly by Columbia
Pipeline Group Services Company, in its capacity as administrative agent of the
System Money Pool, to be equal to the Composite Rate (as defined in the Amended
and Restated System Money Pool Agreement, dated as of July 1, 2015, among the
Company, the Lender and the other parties to it). Interest shall be payable
monthly in arrears and upon payment (including prepayment) in full of the unpaid
principal amount of this Note.
This Note shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.
IN WITNESS WHEREOF, the undersigned, pursuant to due authorization, has caused
this Note to be executed in its name and on its behalf by its duly authorized
officer.


By:    ____________________                
Name:    
Title:    








